Filed 12/30/22 P. v. Scott CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,                                     A165121

 v.                                                                   (Del Norte County
 KYLE CHRISTOPHER SCOTT,                                              Super. Ct. No. CRM-
                                                                   21-9344)
           Defendant and Appellant.


         Defendant Kyle Christopher Scott pleaded no contest to felony stalking.
He later filed a motion to withdraw his plea, which the trial court denied.
His appellate counsel has raised no arguable issues and asks this court for an
independent review of the record to determine whether there are any issues
that would, if resolved favorably to defendant, result in reversal or
modification of the judgment. (People v. Kelly (2006) 40 Cal.4th 106 (Kelly);
People v. Wende (1979) 25 Cal.3d 436 (Wende).) Defendant was notified of his
right to file a supplemental brief but has not done so. We conclude no
arguable issues are presented for review and affirm the judgment.
                                                    BACKGROUND
         In November 2021, the Del Norte County District Attorney filed a
second amended complaint charging defendant with one count of felony
stalking (Pen. Code, § 646.9, subd. (b)), felony using personal identifying
information (id., § 530.5, subd. (a)), felony false personation (id., § 529, subd.

                                                               1
(a)(3), two counts of misdemeanor contempt of court (id., § 166, subd. (c)(1)),
misdemeanor violating a domestic relations order (id., § 273.6, subd. (a)), and
misdemeanor possession of drug paraphernalia (Health & Saf. Code, § 11364,
subd. (a)).
      A month later, defendant pleaded no contest to one count of felony
stalking in exchange for a 16-month lid and that the remaining counts would
be dismissed. At the sentencing hearing, the court asked defendant if he was
“in good health.” Defendant mentioned that he had “MRSA all over my arm”
that it had “only gotten worse” while he was in custody. The court asked if
the “problem with [his] arm preclude[ed him] from understanding the
proceedings,” and defendant responded, “No, your Honor, not at all.” The
court continued with the advisements, heard the factual basis for the plea,
and found defendant’s plea to be knowing, intelligent, and voluntary.
      Defendant was released from custody on a Cruz waiver1 pending
sentencing. Before sentencing, defendant moved to withdraw his plea. In his
presentence interview, defendant stated he had signed the plea agreement to
“facilitate his release from custody,” had “no intention of abiding by the plea
agreement,” and was “planning to withdraw [the] plea and take [his] case to
trial.” In his motion, he maintained he had good cause to withdraw his plea
explaining he had “jumped at the opportunity to be released from custody so
[he] could seek treatment for [his] MRSA infection.”
      The court denied the motion, finding no grounds to withdraw the plea.
The court noted that when he advised defendant about the plea they talked
out his general health, and he still “chose to enter a plea.” The court
sentenced defendant to 16 months in prison with 109 days’ credit, ordered



      1   People v. Cruz (1988) 44 Cal.3d 1247.


                                        2
him to pay several fines and fees, and issued a 10-year protective order
requiring defendant to stay away from his wife.
      Defendant, in propria persona, filed a timely notice of appeal.
However, he failed to indicate he was challenging the validity of the plea.
Accordingly, his trial counsel, at the behest of his appointed appellate
counsel, filed an amended notice of appeal with a request for a certificate of
probable cause. That request indicated there was a judicial “conflict of
interest” but did not mention the previously-stated reason for moving to
withdraw his plea, namely his MRSA condition.2 The trial court denied
defendant’s request. Defendant then filed a writ of mandate requesting
issuance of a certificate of probable cause, which this court denied. (Scott v.
Superior Court (Aug. 31, 2022, A165491).)
                                  DISCUSSION
      Defendant, represented by competent counsel, “freely, voluntarily,
knowingly, and intelligently,” pleaded no contest to one count of felony
stalking. And pursuant to his plea agreement, defendant accepted numerous
terms and conditions, including a 16-month prison sentence lid, and a 10-
year victim stay-away term. The trial court imposed various statutory fines
and fees, including a $300 restitution fine, a stayed $300 parole revocation
fine, a $40 court operation assessment, and a $30 conviction assessment.
      Nothing in the record undermines the trial court’s denial of defendant’s
motion to withdraw his plea. (See People v. Alexander (2015)

      2  Defendant’s request states, “Judge refused to look at new evidence to
include, including letter from my father, pictures at my father’s residence,
google location history, violation of rights to not allow new evidence in the
interest of justice. This system would just be a joke otherwise to sentence
innocent people with evidence proving it to prison. A complete joke. I believe
there’s also conflict of interest in my divorce case w/same judge. I want a
different un-biased judge to look at evidence.”


                                        3
233 Cal.App.4th 313, 318 [motion to withdraw guilty plea is left to sound
discretion of trial court and an appellate court will not disturb the denial
unless abuse is clearly demonstrated].) Moreover, because the trial court
denied defendant’s request for a certificate of probable cause, his appeal is
limited to “postplea claims, including sentencing issues, that do not challenge
the validity of the plea.” (People v. Cuevas (2008) 44 Cal.4th 374, 379.)
Nothing in the record shows the trial court abused its discretion in denying
defendant’s request for a certificate of probable cause, and the trial court
imposed the sentence in accordance with the plea agreement. Having
examined the entire record, we find no arguable issues. (Wende, supra,
25 Cal.3d 436.)
                                  DISPOSITION
      The judgment is affirmed.




                                        4
                                         _________________________
                                         Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Devine, J.*




*Judge of the Contra Costa Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A165121, People v. Scott




                                     5